          Case 2:19-cv-00070-wks Document 190 Filed 03/08/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF VERMONT



MABIOR JOK,

         PLAINTIFF,

vs.



CITY OF BURLINGTON, VERMONT,                          Civil Action No. 2:19-CV-70
Et Al,


         DEFENDANTS.

                                 DISCOVERY CERTIFICATE

I hereby certify that on March 8, 2021, I served following documents:

 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION TO BRANDON
                            DEL POZO

                                                And

                   NOTICE OF DEPOSITION OF BRANDON DEL POZO



On the Counsel of Record by electronic mail as follows:

                Barbara Blackman
                76 St. Paul Street, Suite 400
                Burlington, VT 05401
                (802)-860-1500
                bblackman@lynnlawvt.com

         Dated at Pittsford, Vermont this 8th day of March, 20201.




                                                                                    1
Case 2:19-cv-00070-wks Document 190 Filed 03/08/21 Page 2 of 2




                                       S/Robb Spensley
                                       ROBB SPENSLEY
                                       Attorney for Plaintiff
                                       3232 Route 7
                                       Pittsford, VT 05763
                                       (802) 725-8318
                                       robb@chadwicklawvt.com




                                                                 2
